Title: General Orders, 19 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters Before York Friday October 19th 1781
                     Parole Independence
                     Countersigns Rochambeau DeGrasse
                  
                  For the Day tomorrow
                  Major General LincolnColonel ButlerMajor WoodsonInspector BleekerGeneral Muhlenberg’s Brigade will hold itself in readiness for duty tomorrow.
               